DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 09 August 2022, Applicant did not amend the claims.  Claims 1-3, 12, 13, 16-18, 25-27, 31, 32, 41, 44, 47, 52, 60, 72, and 76 are pending.
Restriction/Election
Applicant elected the following six species without traverse: (i) pancreatic, as the cancer; (ii) L-ascorbic acid, as the ascorbic acid compound; (iii) 2-methyl-1,2-naphthalenedione, as the quinone; (iv) empagliflozin, as the sodium glucose cotransporter (SGLT) inhibitor; (v) 2-(pyridin-2-yl)-N-(5-(4-(6-(2-(3-(trifluoromethoxy)phenyl)acetamido)pyridazin-3-yl)butyl)-1,3,4-thiadiazol-2-yl)acetamide, as the glutamine inhibitor; and (vi) a method of treating, preventing, or alleviating one or more symptoms of cancer in a subject, as recited in claim 1.
At this juncture, the examiner notes that his search located relevant prior art directed to the following non-elected species of cancer: prostate.  Accordingly, the election-of-species requirement concerning cancer is withdrawn as to between pancreatic and prostate only.
The examiner notes also that his search located relevant prior art directed to the following two non-elected species of SGLT inhibitor: canagliflozin and dapagliflozin.  Accordingly, the election-of-species requirement concerning SGLT inhibitors is withdrawn among empagliflozin, canagliflozin, and dapagliflozin only.
Pursuant to 37 CFR 1.142(b), claims 2, 27, 72, and 76 are withdrawn from consideration because they are directed to non-elected species.
Claims 1, 3, 12, 13, 16-18, 25, 26, 31, 32, 41, 44, 47, 52 and 60 are considered below.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 13, 16-18, 25, 26, 31, 32, 41, 44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gilloteaux (US 7,091,241 B2) in view of Scafoglio (“Functional expression of sodium-glucose transporters in cancer.” PNAS 112.30 (2015): E4111-E4119) and Maldonado (US 8,450,286 B2).
Gilloteaux is directed to “a combination of Vitamin C and a quinone used as a supplemental treatment for a cancer patient.”  Abstract; see also Column 4, lines 23-26 (“The present invention is directed toward cancer treatment protocols that include a supplemental administration of a Vitamin C/quinone combination in conjunction with other conventional cancer treatments.”).  
Gilloteaux identifies Vitamin K3 as the preferred quinone.  Column 4, line 30.  
Gilloteaux discloses that the Vitamin C/Vitamin K3 combination (i) inhibits metastasis of prostate cancer cells, (ii) inhibits the growth of prostate tumors, and (iii) treats prostate cancer.  Column 12 at claim 1; column 13 at claims 14 and 15.  
Gilloteaux is silent regarding whether a sodium-dependent glucose transport (SGLT) inhibitor can be co-administered with the foregoing Vitamin C/ Vitamin K3 combination to treat prostate cancer.  As explained below, Scafoglio and Maldonado compensate for this deficiency.
Scafoglio is directed to the “[f]unctional expression of sodium-glucose transporters in cancer.”  Title.
Scafolgio teaches that “[s]ince the pioneering studies by Warburg, it has been established that tumors have increased demand for glucose to fuel ATP synthesis by aerobic glycolysis.”  Page E4111, left column.  “A well-known mechanism of glucose uptake into cells is facilitative diffusion mediated by glucose transporters (GLUTs).”  Id.  “The overexpression of GLUT1 is well documented in cancer, and is the basis of the clinical detection and staging of tumors by positron-emission tomography (PET) using 2-deoxy-2-[18F]fluoro-d-glucose (2FDG).”  Id.
“However,” Scafolgio continues, “2FDG-PET does not reliably detect pancreatic and prostate cancers, and its use for diagnosis and staging is not currently recommended in clinical practice.”  Page E4111, left column.  “This led us to hypothesize that another class of glucose importers not detected by 2FDG, the sodium-dependent glucose transporters (SGLTs), could contribute to glucose utilization by these cancers.”  Id.  
Scafoglio, on the basis of the experiments discussed therein, teaches that (i) “[t]here was robust expression of SGLT2 in pancreatic and prostate cancers, and its functional activity was blocked by specific SGLT inhibitors,” (ii) “[t]reatment with SGLT2 inhibitors reduced the rate of tumor growth and/or increased tumor necrosis,” and (iii) “[a]ltogether, these studies suggest that pancreatic and prostate tumors in patients may be detected and staged using Me4FDG-PET imaging, and that SGLT2 drugs, already approved for diabetes, may be used for therapy.”  (Emphasis added) Page E4115, right column.  
Maldonado is directed to “treating cancers that have high glucose requirements and that express SGLT2 at levels higher than normal cells, such as metastatic cancers.”  Abstract.  
Maldonado teaches therapeutically effective oral and injectable doses of SGLT2 inhibitors, such as dapagliflozin, in lines 25-65 of column 4.  For example, Madonaldo teaches that “depending upon the patient, and the specific SGLT2 inhibitor employed, the SGLT2 inhibitor may be orally administered in a cancer treating amount from about 1 to about 1000 mg per day, preferably from about 2 to about 400 mg/day, preferably 2.5 to about 75 mg/day, and more preferably 20 to about 50 mg/day, which can be administered in a single dose or in the form of individual doses from 1 to 4 times per day.”  Column 4, lines 32-40.  
Before the effective filing date of the claimed invention, the teachings of Scafoglio and Maldonado would have motivated a person having ordinary skill in the art to administer a therapeutically effective dose of an SGLT2 inhibitor along with the Vitamin C/Vitamin K3 combination regimen disclosed in Gilloteaux, in an effort to yield a more effective treatment for prostate cancer.  It would have been reasonable to expect that an effective treatment for prostate cancer would succeed in treating, preventing, or alleviating symptoms of prostate cancer.  Therefore, claims 1, 3, 25, 26, and 41 are prima facie obvious.  MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding claims 12, 13 and 16-18, Gilloteaux discloses as follows: “In the preferred embodiment, capsules of a combination of VC/VK3 are prepared.  Each capsule according to the invention contains the vitamins in a predetermined ratio.  For example, 0.5 g of sodium ascorbate (L-Ascorbic acid sodium salt) is combined with 0.005 g of water-soluble vitamin K3 (menadione sodium bisulfite).  In the preferred embodiment, both vitamins are mixed in the powdered form and placed in capsules without any supplementary ingredients.  In this example, the predetermined ratio is 100 to 1.”  Column 5, lines 58-67.  
Regarding claim 31, Gilloteaux identifies 2-methyl-1,4-naphthoquinone as a suitable species of Vitamin K3.  Column 1, lines 47-49.  As evidenced by page 16 (para. [0053]) of the specification of the present application, as originally filed, the foregoing compound is known also as 2-methyl-1,4-naphthalenedione.
Regarding claim 32, Gilloteaux discloses as follows: “In a preferred embodiment, the ratio of Vitamin C to Vitamin K3 is about 50 to 1.  In another preferred embodiment, the ratio of Vitamin C to Vitamin K3 is about 250 to 1.  In yet another preferred embodiment, the ratio of Vitamin C to Vitamin K3 is about 100 to 1.  In the preferred embodiment, the ratio of Vitamin C to Vitamin K3 is preferably in the range of 50 to 1 to 250 to 1, respectively.”  Column 5, lines 4-12; see MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Additionally, Applicant is referred to the exemplary capsule formulation disclosed at the bottom of column 5 of Gilloteaux, which has 500 mg of L-Ascorbic acid sodium salt and 5 mg Vitamin K3 in the form of menadione sodium bisulfite.  MPEP § 2131.03(I) (a specific example in the prior art that is within a claimed range anticipates the range).  
Regarding claim 44, Scafoglio identifies canagliflozin and dapagliflozin as exemplary SGLT2 inhibitors.  Page E4113, right column; page E4114, right column; page E4115, right column; and page E4116, right column.  
Regarding claim 47, Scafoglio “suggest[s] that pancreatic and prostate tumors in patients may be detected and staged using Me4FDG-PET imaging, and that SGLT2 drugs, already approved for diabetes, may be used for therapy.”  Page E4115, right column; see also page E4117, left column (“Me4FDG-PET will allow a clear detection of the tumor and lymph nodes in the pelvic area”).  Furthermore, Scafoglio teaches that “[t]he results of these investigations open the possibility of coupling an SGLT-specific imaging tool (Me4FDG-PET) with an SGLT2-mediated therapeutic intervention to optimize the selection of cancer patients most likely to benefit from therapy with SGLT2 drugs.”  Page E4111, right column.  The examiner notes that Me4FDG is α-methyl-4-deoxy-4-[18F] fluoro-d-glucopyranoside (Scafoglio, page E4111, right column), which is identified as a glucose tracer on page 58 of the specification of the present application, as originally filed.
Claims 52 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Gilloteaux in view of Scafoglio and Maldonado, as applied above to claims 1, 3, 12, 13, 16-18, 25, 26, 31, 32, 41, 44 and 47, and further in view of Altman (“From Krebs to clinic: glutamine metabolism to cancer therapy.” Nature Reviews Cancer 16.10 (29 July 2016): 619-634. doi:10.1038/nrc.2016.71).
Gilloteaux, Scafoglio, and Maldonado are silent as to whether a glutamine inhibitor can be administered also.  Consequently, they do not satisfy claim 52.  As explained below, Altman compensates for this deficiency.
Altman is directed to glutamine metabolism and its role in cancer therapy.  Page 619.
Altman teaches that “[t]he maintenance of high levels of glutamine in the blood provides a ready source of carbon and nitrogen to support biosynthesis, energetics and cellular homeostasis that cancer cells may exploit to drive tumour growth.”  Page 619, right column.  
Altman teaches that “[g]lutamine metabolism is upregulated by many oncogenic insults and mutations (TABLE 1).”  Page 626, right column; see also Table 1 on page 627.  Altman additionally teaches that “metastatic prostate tumours show increased glutamate availability and dependence on glutamine uptake.”  Page 628, left column.  
Altman teaches as follows: “The dependence of cancer cells on glutamine metabolism has made it an attractive anticancer therapeutic target.  As detailed in TABLE 2, many classes of compound that target glutamine metabolism, from initial transport in the cell to conversion to α‑ketoglutarate, have been examined.”  Page 627, left column; see also Table 2 on page 628.  
In Table 3 (page 629), Altman teaches that inhibition of glutamine metabolism, in combination with “downregulation of glucose transport,” causes severe metabolic stress to cancer cells.
Before the effective filing date of the claimed invention, the foregoing teachings would have motivated a person having ordinary skill in the art to administer any of the glutamine metabolism disruptors set forth in Table 2 of Altman, along with the Vitamin C/Vitamin K3/SGLT2 inhibitor combination regimen disclosed in Gilloteaux (as modified above by Scafoglio and Maldonado), in an effort to yield an even more effective treatment for prostate cancer.  Again, it would have been reasonable to expect that an effective treatment for prostate cancer would succeed in treating, preventing, or alleviating symptoms of prostate cancer.  Therefore, claim 52 is prima facie obvious.  
Regarding claim 60, Altman teaches that “18F-FGln is a promising new tool in the diagnosis of cancers refractory to the use of FDG, such as glioma, and it will be of interest to determine whether high 18F-FGln uptake in other tumour types is predictive of glutamine dependence and therapeutic response to inhibition of glutamine metabolism.”  Page 627, left column.  18F-FGln is [18F]fluorinated glutamine.  Page 626, right column.  

Conclusion
Claims 1, 3, 12, 13, 16-18, 25, 26, 31, 32, 41, 44, 47, 52 and 60 are rejected.
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
18 November 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611